UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-6471



In Re:   OWEN ODMAN,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CR-96-53-4)


Submitted:   May 29, 2003                    Decided:   June 5, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Owen Odman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Owen Odman petitions for a writ of mandamus, alleging that the

district court has unduly delayed acting on his motions filed

subsequent to his conviction and sentencing.              He seeks an order

from this court directing the district court to act.               Although we

find that mandamus relief is not warranted because the delay is not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court does

not act expeditiously.        Odman has also moved to amend his mandamus

petition to request an order directing the district court to compel

the United States Attorney’s office to begin an investigation of

motions   filed   under   Rule     35(b),   Federal   Rules    of     Criminal

Procedure, for certain of his co-defendants. We grant the motion to

amend.    However, this relief is not available by way of mandamus.

We   dispense   with   oral    argument   because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            PETITION DENIED




                                      2